Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. Claims 3-14, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of the allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species I-VI, as set forth in the Office action mailed on 03/21/2022, is hereby withdrawn and claims 3-14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
This application is in condition for allowance except for the presence of claims 15-18 directed to non-elected method claims without traverse.  Accordingly, claims 15-18 have been cancelled.
				Examiner's Amendment
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Cancel claims 15-18.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner' s statement of reasons for allowance: 
Claims 1-14:  The primary reason for the allowance of the claims is the inclusion of the limitation “a first Al alloy layer provided on the n-type cathode layer and containing Si; and a second Al alloy layer provided on the p-type cathode layer and containing Si, wherein impurity concentration in the n-type cathode layer is 1E19 cm.sup.−3 or higher”, in all of the claims in combination with the remaining features of independent claim 1.
Tanaka (US 2018/0261700) teaches a semiconductor device comprising: an n-type semiconductor substrate (Fig. 1, element 1); a p-type anode layer provided (Fig. 1, element 2) on a front surface of the n-type semiconductor substrate; an anode electrode (Fig. 1, element 7) provided on the p-type anode layer; an n-type cathode layer (Fig. 1, element 5) with a diffusion impurity and a p-type cathode layer (Fig. 1, element 6) with a diffusion impurity provided adjacent to each other on a back surface of the n-type semiconductor substrate. The impurity concentration of the n-type cathode layer is higher than the impurity concentration of the p-type cathode layer (paragraph 0032). Furthermore, Kensuke et al. (WO 20170119066 A1) teach a first cathode electrode (Fig. 2, element 31) on an n-type semiconductor layer and a second cathode electrode (Fig. 2, element 42) on a p-type semiconductor layer on a back surface.
However, Tanka modified by Kensuke do not teach or render obvious the above-quoted features recited in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813